Darrell Hickman, Justice, concurring. I would reverse the judgment in this case, not only for the reasons stated by the majority with which I agree, but more importantly because the court did not have jurisdiction and, therefore, no authority to hold the appellant, Debra Page, in contempt of court. This contempt was committed, if at all, outside the presence of the court. If a contempt is committed in the presence of the court, there is inherent authority in the court to hold summary contempt proceedings — that is, on the spot without delay. However, if the contempt is committed outside the presence of the court, then there must be an order by the court directing the person charged to appear before the court to answer for certain specified misconduct. In the case of Ex Parte Coulter, 160 Ark. 551, 255, S.W. 15 (1923), we stated: Under our system of procedure, the accused is entitled to be informed with reasonable certainty of the facts constituting the offense with which he is charged and an opportunity to make defense thereto — his day in court. . . There must be an accusation before the accused can be notified of it, and there is no reason why the court in session cannot recite that the matter of offending has come to its knowledge, setting it out in an order, and direct a citation thereon to show cause. . . . There must first be an accusation in some form, made either by the judge himself or by someone in possession of the facts, sufficient to constitute a prima facie case, and, upon this accusation, the party charged is notified in order that he may have a reasonable time to make his defense. We have to my knowledge followed the Coulter case without exception. There is no subpoena in the record or an order in this case by the court directing Debra Page to appear before it informing her of the reasons she was being brought before the court, nor was there any reasonable opportunity for her to make a defense. Apparently the court appointed an attorney who was present that day in the court room to represent her. While the attorney may well have done his best under the circumstances, being totally unfamiliar with the case and the matter before the court, the record is void of any objection by the attorney to the proceedings and no argument was made by him on her behalf. In fact, after the court issued its rather harsh judgment, a bailiff, who was a bystander, asked the court if it would be all right if she paid out the fine imposed over a period of time. Therefore, I cannot see how her attorney under these circumstances would be held to have waived any notice of any kind. While the majority and I would essentially reach the same result, there is a principle of law involved here which has been ignored by the majority. The time Debra Page has served in jail cannot be returned to her, but in no way should we condone the action of the court which was in excess of its jurisdiction and authority.